     Case 4:18-cv-00926-DPM Document 128 Filed 02/03/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DOYLE E. TULLOS                                                   PLAINTIFF

v.                      No. 4:18-cv-926-DPM

BIOMET, INC.; BIOMENT U.S.
RECONSTRUCTION, LLC; BIOMET
ORTHOPEDICS, LLC; and BIOMET
MANUFACTURING CORPORATION                                       DEFENDANTS

                            JUDGMENT
     Tullos's claims are dismissed with prejudice.


                                                      ,
                                D .P. Marshall Jr.
                                United States District Judge

                                     3 F.e, Inv MyI   ~o;>. I
